                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   QING CHEN,                                              CASE NO. C19-1442-JCC
10                             Plaintiff,                    ORDER
11          v.

12   CITY OF BELLEVUE,

13                             Defendant.
14

15          This matter comes before the Court sua sponte. On December 3, 2019, the Court ordered
16   Plaintiff to show cause why her complaint should not be dismissed for lack of subject matter
17   jurisdiction. (Dkt. No. 5.) The Court gave Plaintiff 21 days to respond to the Court’s order, and
18   thus any response was due on December 24, 2019. (See id.) Plaintiff has not responded to the
19   Court’s order to show cause or taken any further steps to prosecute this case. Therefore, for the
20   reasons described in the Court’s order to show cause dated December 3, 2019, this action is
21   DISMISSED for lack of subject matter jurisdiction. The Clerk is DIRECTED to close this case.
22          DATED this 26th day of December 2019.




                                                          A
23

24

25
                                                          John C. Coughenour
26                                                        UNITED STATES DISTRICT JUDGE

     ORDER
     C19-1442-JCC
     PAGE - 1
